Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 15, 2018

                                      No. 04-18-00455-CV

                          Ex PARTE Vincent Trevor CALDAROLA,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-06739
                       Honorable Solomon Casseb III, Judge Presiding


                                         ORDER
        This is an appeal by the Texas Department of Public Safety in an expunction matter. The
Department filed its appellant’s brief on September 7, 2018. Accordingly, the brief of appellee
Vincent Trevor Caldarola was due in this court on or before October 8, 2018. However, appellee
Caldarola did not file his brief. Accordingly, we ORDER appellee Vincent Trevor Caldarola to
file his appellee’s brief in this court on or before November 7, 2018. If appellee Caldarola
does not file his brief in this court on or before the date ordered, we will order the case
submitted without an appellee’s brief.

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court